DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 18 are objected to because of the following informalities: 
Line 9 of claim 18 and line 8 of claim 34: “in order to that they” should be reworded.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7-9, 20, and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 2, 4, 5, 7-9, 20, and 22-30 begin with “a UAV recovery system” or “a method”.  There is insufficient antecedent basis for these limitations in the claims, these should read “the UAV recovery system” and “the method”, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 18, 22, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes (US 20170225784).

Regarding claim 1, Hayes teaches an unmanned airborne vehicle (UAV) recovery system for in-flight recovery of a fixed wing UAV, the recovery system comprising:
a catching device comprising a line (#106/#506b) for catching the fixed wing UAV (#120/#520) during flight of the fixed wing UAV via a hook system (#124/#525/#526); and 
a plurality of hover-capable recovery drones (#101/#501b/#501a); 

wherein the recovery drones are arranged to co-ordinate their movement to adopt a flight path relative to a flight path of the fixed wing UAV to define a virtual runway for interception of the fixed wing UAV by the recovery system ([0037]).

Regarding claim 2, Hayes teaches a UAV recovery system as claimed in claim 1, wherein the line of the catching device is a flexible line arranged to hang suspended between the at least two recovery drones ([0027]).

Regarding claim 18, Hayes teaches a method for recovery of a fixed wing unmanned airborne vehicle (UAV) during flight, the method comprising: 
using a plurality of hover-capable recovery drones (#101/#501b/#501a), supporting a catching device (#506b) as it spans a gap in a horizontal orientation with the catching device suspended between at least two recovery drones that are in flight and spaced apart horizontally from each other either side of the gap (Fig 5B; [0038]), wherein the catching device is a line for catching the fixed wing UAV during flight of the fixed wing UAV using a hook system (#124/#525/#526) attached to the UAV (#120/#520); 
co-ordinating movement of the recovery drones in order to that they adopt a flight path relative to a flight path of the fixed wing UAV ([0037]); and 
thereby defining a virtual runway for interception of the fixed wing UAV by the recovery system ([0037]).

Regarding claim 22, Hayes teaches a method as claimed in claim 18, wherein each of the recovery drones is flown in co-ordination both with the other recovery drone(s) ([0037], coordinated operation) and with the flight path of the fixed wing UAV to be recovered (Abstract) and the method includes controlling the fixed wing UAV in a way that is blind to the presence of the recovery system, with the recovery system matching its movements with the fixed wing UAV flight path ([0049]; operators “can communicate with each other” discloses both the ability to operate with and without the operators of the fixed wing aircraft and the recovery system operator in communication, thus discloses a scenario where the operators do not communicate and the fixed wing UAV is blind to the movements of the recovery system; see MPEP 2123).

Regarding claim 34, Hayes teaches a method for recovery of a fixed wing unmanned airborne vehicle (UAV) during flight, the method comprising: 
using a plurality of hover-capable recovery drones (#101/#501b/#501a), supporting a catching device (#506b) as it spans a gap in a horizontal orientation with the catching device suspended between at least two recovery drones that are in flight and spaced apart horizontally from each other either side 
co-ordinating movement of the recovery drones in order to that they adopt a flight path relative to a flight path of the fixed wing UAV ([0037]); and 
thereby defining a virtual runway for interception of the fixed wing UAV by the recovery system ([0037]).

Regarding claim 36, Hayes teaches a computer program product ([0024]) comprising instructions that, when executed on a control network for controlling hover-capable recovery drones, will configure them to operate in accordance with the method of claim 18 (see above), including supporting a catching device and co-ordinating the drones' flight to define a virtual runway ([0037]; “coordinated operation”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 20170225784) as applied to claims 1 and 18 above, and further in view of Salzmann (US 20170073071).


Salzmann teaches wherein the hook system includes a hook (#501) and a hook line (#104) holding the hook (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hayes with the hook line feature of Salzmann. Doing so would provide an alternate method of having a stowable hook and allow the hook to be lowered to the desired height (Salzmann: [0021]; Hayes: [0038]).

Regarding claim 5, Hayes, as modified, teaches a UAV recovery system as claimed in claim 4. Salzmann further teaches wherein the hook system is provided with a housing (#303) for holding the hook line in a stowed arrangement during normal flight ([0030]).

Regarding claim 7, Hayes, as modified, teaches a UAV recovery system as claimed in claim 5. Salzmann further teaches wherein the hook and line are deployed using gravity with the weight of the hook pulling the hook line from its stowed arrangement to a deployed arrangement where the hook and the hook line hang beneath the fixed wing UAV (Fig. 1, see hook and line #104 below the UAV; the wheel is driven, however the hook #501 moves because of gravity acting on the hook).

Regarding claim 8, Hayes, as modified, teaches a UAV recovery system as claimed in claim 5. Salzmann further teaches wherein the hook or the hook line is provided with aerodynamic features for using the airspeed of the UAV to generate a downward force to aid deployment of the hook (drag on the hook will exert a downward force on the line, moving it away from the UAV).

Ex parte Masham, 2 USPQ2d 1647 (1987)) of the fixed wing UAV's propulsion system ([0047], controls operation of UAV) when at least one of: the hook engages with the catching device; the UAV is within a certain distance of the catching device; and the hook is within a certain distance of the catching device ([0047]; operator could send a signal via #1085b to the fixed wing aircraft #120 when any of the listed conditions are observed).

Regarding claim 20, Hayes teaches method as claimed in claim 18, wherein the hook system includes a hook (#526), wherein the hook has a length (Fig. 5B) allowing for the fixed wing UAV to fly above the recovery drones whilst the hook (#526) hangs below the level of the line supported between the drones and the method includes catching the fixed wing UAV by hooking the hook onto the catching device line so that the fixed wing UAV is then attached to the catching device, and hence to the recovery drones, by the hook line ([0038], aircraft passes “above or below” the line supported between the drones).
Hayes does not appear to teach a hook line holding the hook. 
Salzmann teaches wherein the hook system includes a hook (#501) and a hook line (#104) holding the hook (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hayes with the hook line feature of Salzmann. Doing so would provide an alternate method of having a stowable hook and allow the hook to be lowered to the desired height away from the UAV (Salzmann: [0021]; Hayes: [0038]).

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 20170225784).

Regarding claim 23, Hayes teaches a method as claimed in claim 22. Although Hayes does not appear to explicitly disclose same direction flight of recovery drones in the embodiment in Fig. 5B, Hayes discloses wherein the movement of the recovery drones is in the same direction as the fixed wing UAV so that the relative velocity of the recovery system and the fixed wing UAV is reduced ([0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention in Fig. 5B to include the feature of the second embodiment having the recovery drones move in the same direction as the UAV to be recovered. Doing so would allow the fixed wing UAV to be slowly captured and experience fewer forces, thus reducing possible damage to the fixed wing UAV.

Regarding claim 30, Hayes teaches a method as claimed in claim 18, Although Hayes does not appear to explicitly disclose same direction flight of recovery drones in the embodiment in Fig. 5B, Hayes discloses comprising catching the fixed wing UAV, absorbing impact forces from impact of the fixed wing UAV ([0039]), and then carrying the fixed wing UAV as a suspended load ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention in Fig. 5B to include the feature of the second embodiment having the recovery drones move in the same direction as the UAV to be recovered to reduce impact forces. Doing so would allow the fixed wing UAV to be slowly captured and experience fewer forces, thus reducing possible damage to the fixed wing UAV.


Claims 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 20170225784) as applied to claim 23 above, and further in view of Olson (US 9308142).

Regarding claim 24, Hayes, as modified, teaches a method as claimed in claim 23. Hayes appears to be silent to the wind orientation during capture. Olson teaches wherein flight path of the UAV and hence the flight path of the virtual runway is aligned with weather conditions so that the fixed wing UAV is flying into the wind when it lands (column 2, lines 10-12). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hayes with the UAV orientation respective to the wind of Olson. Doing so would reduce the effects of wind gust on the UAV (Olson: column 2, lines 12-13).

Regarding claim 25, Hayes, as modified, teaches a method as claimed in claim 24. Hayes further teaches comprising absorbing impact forces from the catching of the fixed wing UAV via shock absorbing features of the catching device and/or via control of the recovery drones to damp and/or absorb forces from the impact ([0039]). 

Regarding claim 26, Hayes, as modified, teaches a method as claimed in claim 25. Hayes does not appear to explicitly teach applying lift to counteract impact forces. However, It would have been obvious to one of ordinary skill in the art before the effective filing date to control the recovery drones to damp and/or absorb forces from the impact by controlling the recovery drones to react to impact of the fixed wing UAV at the catching device by applying lift to counteract the impact forces such that in reaction to motion and/or forces arising due to impact of the fixed wing UAV then the recovery drone applies additional lift to maintain, restore or modify the flight path of the recovery drones. Doing so would allow the drones to react to the load by applying additional lift when additional forces are 

Regarding claim 29, Hayes teaches a method as claimed in claim 26, wherein the recovery drone flight path is modified in order to absorb impact forces by at least one of: permitting the recovery drone to move into the horizontal gap that was spanned by the catching device prior to impact of the fixed wing UAV (recovery drones will be forced towards each other into the gap by load on the cable after impact). Although Hayes is silent to the velocity changes in the recovery drones, accelerating the co-ordinated movement of the recovery drones along the flight path of the virtual runway and decelerating the co-ordinated movement of the recovery drones along the flight path of the virtual runway would have been obvious. It would have been obvious to one of ordinary skill in the art before the effective filing date to accelerate or decelerate the recovery drones along the flight path to maintain their relative orientation and keep pace with the captured UAV.


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 20170225784) in view of Olson (US 9308142) as applied to claim 26 above, and further in view of von Flotow (US 9359075).

Regarding claim 27, Hayes teaches a method as claimed in claim 26. Hayes appears to be silent to the use of sensors. Flotow teaches detecting at least one of motion and forces induced by impact of the fixed wing UAV by using sensors on the recovery vehicle (column 10, lines 48-50), and then using input from the sensors as well as control inputs from feedback systems on the recovery drone in order to maintain stable flight of the recovery drone as well as to maintain, restore or modify the flight path 

Regarding claim 28, Hayes teaches a method as claimed in claim 26. Hayes appears to be silent to the use of sensors. Flotow teaches wherein the system includes at least one sensor for sensing the magnitude and/or direction of tension forces applied to the drone by the catching device and the method includes detecting a change in magnitude and/or direction in order to detect the impact forces (column 10, lines 47-50), and then controlling the recovery drone to react to impact of the fixed wing UAV at the catching device by applying lift to counteract the impact forces taking account of the direction and/or magnitude of the tension applied to the recovery drone by the catching device (column 10, lines 50-59). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hayes with the tension sensor and flight control of Flotow. Doing so would allow for the operation of the retrieval vehicle with knowledge of the tension it is experiencing due to the recovered fixed wing UAV, and operate more efficiently and avoid accidents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fisher (US 20180335779) shows a method of intercepting an aerial vehicle where the aerial vehicle being intercepted is unaware of the presence of the intercepting vehicle.
Fenny (US 11104439) and Lesperance (US 10676193) show retractable lines for attaching to a fixed wing UAV. 
Carmack (US 9630712) teaches plural drones interacting with a fixed wing UAV. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647